     Case 19-12896 Doc 33-1 Filed 03/25/20 Entered 03/25/20 15:21:34                                         Desc
               Statement Accompanying Relief From Stay Page 1 of 1


                                   REQUIRED STATEMENT TO ACCOMPANY
                                    ALL MOTIONS FOR RELIEF FROM STAY

All Cases: Debtor(s)         Brian Sabalvaro                        Case No.       19 B 12896           Chapter 13
All Cases: Moving Creditor 21 Kristin Condominium Association                      Date Case Filed May 3, 2019
Nature of Relief Saught:       XX Lift Stay      Annul Stay     XX Other (describe)           Dismiss
Chapter 13: Date of Confirmation Hearing                         or Date Plan Confirmed 07/23/2019
Chapter 7:             No-Asset Report Filed on _________
                       No-Asset Report not Filed, Date of Creditors Meeting

1.      Collateral
        a.        XX Home          21 Kristin Drive, Unit 219 & Parking Space #P-199, Schaumburg, IL
        b.         Car Year, Make and Model
        c.         Other (describe)

2.      Balance Owed as of Petition Date $0.00 Includes Fees and Costs.
        Total of all other Liens against Collateral $122,971.00 Per Debtor(s) Schedule D.

3.      In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
        amounts and dates of all payments received from the debtor(s) post-petition.

4.      Estimated Value of Collateral (must be supplied in all cases) $182,000.00 Per Debtor(s) Schedule A
5.      Default
        a.        XX Pre-Petition Default
                  Number of months             0+       Amount $          0.00

        b.        XX Post-Petition Default
                  i.         XX On direct payments to the moving creditor
                             Number of months         6+       Amount $            3,441.30
                  ii.         On payments to the Standing Chapter 13 Trustee
                             Number of months                  Amount $
6.      Other Allegations
        a.           Lack of Adequate Protection § 362(d)(1)
                  i.         No insurance
                  ii.        Taxes unpaid            Amount $ _________________
                  iii.       Rapidly depreciating asset
                  iv.      XX Other (describe)Failure to pay association assessments, fees, and costs

        b.        No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
        c.           Other “Cause” § 362(d)(1)
                  i.         Bad Faith
                  ii.        Multiple filings _________________________________________________________
                  iii.       Other (describe)

        d.        Debtor’s Statement of Intention regarding the collateral
                  i. Reaffirm     ii. Redeem         iii. Surrender        iv.      No Statement of Intention Filed

Date: March 25, 2020                           /s/ Ronald J. Kapustka
                                               Counsel for Movant
(Rev. 12/21/09)

NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CTWE068\61028\4228232.v1-3/25/20
